361 S.W.3d 477 (2012)
Roger A. RODERICK, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 97128.
Missouri Court of Appeals, Eastern District, Division Three.
March 13, 2012.
Roxanna A. Mason, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Roger Roderick ("Movant") appeals from the denial of his Rule 24.035 motion for post-conviction relief as untimely. Movant contends his motion was filed within the time parameters of Rule 24.035 because his imprisonment under Section 217.362, RSMo Cum.Supp.2010, did not count as "delivery to the department of corrections."
*478 We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).